PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,173,486
Issue Date: November 3, 2015
Application No. 14/587,699
Filing or 371(c) Date: December 31, 2014
Attorney Docket No. 1-24707
For: ADJUSTABLE MODULAR SHELVING SYSTEM


:
:
:
:	DECISION ON PETITION
:
:
:


This is a Notice regarding the request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed March 23, 2022.

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.28(c) is ACCEPTED. Accordingly, status as a small entity has been removed and any future fee(s) submitted must be paid at the undiscounted rate.1

Telephone inquiries related to this communication should be directed to undersigned at (571) 272-1642. 


/APRIL M WISE/Paralegal Specialist, Office of Petitions                                                                                                                                                                                                        


    
        
            
    

    
        1 It is noted that petitioner is making payment for the 3.5 year maintenance fee not the 7.5 year as stated in the itemization. This decision is based off the 3.5 request for a fee deficiency.